Citation Nr: 0332814	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-10 836A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected residuals of injury to the left thumb with 
traumatic arthritis.  



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel










INTRODUCTION

The veteran served as a cadet at the U.S. Military Academy 
from July 1, 1963, to June 1967, when he was commissioned, 
and served on active duty in the United States Air Force from 
June 1967 to service retirement in July 1993.  The veteran 
acts as his own representative in this appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 2001 from 
the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which 
granted service connection for residuals of injury to the 
left thumb with traumatic arthritis, evaluated as 10 percent 
disabling, effective April 4, 2001, the date of receipt of 
the veteran's reopened claim for that benefit.  The veteran 
filed a timely Notice of Disagreement taking issue with the 
10 percent evaluation assigned for his service-connected 
residuals of injury to the left thumb with traumatic 
arthritis.  The veteran submitted his Substantive Appeal (VA 
Form 9) in August 2002, noting that his appeal was not for 
service connection, but for a rating in excess of 10 percent 
for his service-connected traumatic arthritis of the left 
thumb.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the current appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are applicable to this appeal.  

The record shows that the claimant was notified of the 
provisions of the VCAA as to increased ratings by RO letter 
of May 15, 2001, which informed him of the information and 
evidence necessary to substantiate increased rating claims.  
That letter also informed the claimant which part of that 
evidence would be obtained by the RO and which part of that 
evidence would be obtained by the claimant, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).  

Although the May 15, 2001 letter to the veteran cited a 60-
day period of time in which to identify or submit additional 
evidence, development of this issue continued until the RO 
notified the veteran by letter of December 10, 2002, that his 
case was being certified and transferred to the Board, and of 
his right to a hearing and to submit additional evidence to 
the Board.  See PVA v.  Secretary of Veterans Affairs, 
___F.3d.____, No. 02-7007 Fed. Cir. September 22, 2003.  
Since that letter was mailed, the veteran has undergone a VA 
examination in June 2001 to determine the extent of his 
service-connected left thumb disability, and has submitted 
additional private medical evidence and argument addressing 
that issue.  

The record further shows that a Statement of the Case issued 
July 8, 2002, informed the veteran of the provisions of the 
VCAA, including VA's duty to notify him of the information 
and evidence necessary to substantiate claims for service 
connection and increased rating issues, including the 
applicable law and regulations pertaining to increased rating 
claims, the pertinent provision of VA's Schedule for Rating 
Disabilities, the evidence considered, the adjudicative 
actions taken, the pertinent law and regulations pertaining 
to service connection and increased rating claims, the 
decision reached, and the reasons and bases for that 
decision.  That Statement of the Case also notified the 
claimant of VA's duty to assist him by obtaining all evidence 
in the custody of military authorities or maintained by any 
other federal, State or local government agency, as well as 
any medical, employment, or other non-government records 
which are pertinent or specific to that claim; and which the 
claimant identified and provided record release 
authorizations permitting VA to obtain those records.  
Further, that Statement of the Case informed the claimant 
that should efforts to obtain records identified by the 
claimant prove unsuccessful for any reason which the claimant 
could remedy, the VA would notify the claimant and advise him 
that the ultimate responsibility for furnishing such evidence 
lay with the claimant.  

The Board notes that while a period of one year has lapsed 
since the RO notified the veteran of the provisions of the 
VCAA (See PVA v. Secretary of Veterans Affairs, ___F.3d.____, 
No. 02-7007 Fed. Cir. September 22, 2003, the veteran has 
addressed the arguments in his Substantive Appeal (VA Form 
9), as well as specific citation of the evidence which he 
believes supports his appeal, with citation of law and 
regulations upon which he relies, directly to the Board.  In 
addition, the veteran has interposed no objection or request 
for delay as to the RO letter of December 10, 2002, notifying 
him that his appeal had been certified to the Board and that 
his VA claims file was being transferred to the Board.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist them in obtaining all evidence necessary to 
substantiate the issue on appeal have been fully met.  The RO 
has obtained the claimant's complete service medical records, 
as well as all private or VA medical evidence identified by 
the claimant.  The claimant has been afforded a VA 
examination in June 2001.  The claimant has declined a 
hearing before an RO Hearing Officer or before the Board.  
The appellant has not argued a notice or duty to assist 
violation under the VCAA, and the Board finds that there is 
no question that the appellant was fully notified and aware 
of the type of evidence required to substantiate the claim.  
In view of the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating this appeal.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The veteran's service-connected residuals of a left 
(minor) thumb injury are currently manifested by a healed, 
nonsymptomatic scar, defects in grasping and twisting, a 
weakened hand grip, muscle atrophy of the thenar eminence, 
crepitance of the metacarpophalangeal joint, limitation of 
abduction to 40 degrees (versus normal of 70 degrees), pain 
on abducting or extending that thumb, X-ray evidence of mild 
arthritis of the first trapezio-metacarpal joint of that 
thumb, and weakness, fatigue and pain on repetitive use of 
the left thumb, indicative of loss of function in the left 
thumb due to pain on use or repetitive use.  

3.  Traumatic arthritis is not shown by X-ray evidence in a 
major joint or group of minor joints, but is demonstrated by 
X-ray evidence in only a single joint of the left thumb.  

4.  The veteran's service-connected residuals of a left 
(minor) thumb injury with traumatic arthritis do not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.





CONCLUSION OF LAW

The schedular criteria for an increased rating for service-
connected residuals of a left (minor) thumb injury with 
traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), Part 4, 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5224 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

As noted, the veteran served as a cadet at the United States 
Military Academy from July 1, 1963, to June 1967, when he was 
commissioned, and served on active duty in the United States 
Air Force from June 1967 to service retirement in July 1993.  

The veteran's report of medical examination at the time of 
his entry into the United States Military Academy is not 
available, and he must be presumed to have been without 
defects at that time.  See Jensen v. Brown, 19 F.3d 1413 
(Fed. Cir. 1994).  A medical examination prior to receiving 
his Commission, conducted in October 1966, disclosed no 
pertinent abnormalities of the upper extremities or hands.  
Periodic reports of medical examinations of the veteran in 
March 1972, in February 1973, and in June 1980 disclosed no 
abnormalities of the upper extremities or hands.  The service 
medical records show that in July 1988, the veteran was seen 
for a complaint of injuring the interphalangeal joint of his 
left thumb on a sea urchin while SCUBA diving several weeks 
earlier.  He related that he had noted pain and significant 
swelling after that injury; that approximately one week 
later, he had removed a foreign body from under the skin; and 
that the pain subsided but had returned.  Examination 
revealed mild swelling at the interphalangeal joint of his 
left thumb, with synovial fluid present, as well as mild pain 
on motion without limitation of motion.  X-ray of the left 
thumb revealed a possible foreign body in the left 
interphalangeal joint, left thumb, and the clinical 
impression was sea urchin synovitis, with possible foreign 
body.  The veteran was again seen two days later with 
complaints of ongoing pain in his interphalangeal joint of 
the left thumb, and again noted a history of being injured in 
the left interphalangeal joint of the left thumb by the spine 
of a sea urchin which penetrated the skin while SCUBA diving 
approximately two months earlier.  He complained of pain on 
pressure over the left interphalangeal joint of the left 
thumb, with a dull aching throb at other times, and noted 
that he had no history of arthritis.  Examination revealed no 
current swelling, while the left thumb interphalangeal joint 
felt "boggy", the left thumb appeared edematous as compared 
to the right; the left thumb interphalangeal joint was mildly 
tender to palpation, and the range of motion of the left 
thumb interphalangeal joint was to 45 degrees of flexion, and 
X-rays revealed a foreign body located in the left thumb 
interphalangeal joint.  The assessment was synovitis 
secondary to foreign body in the joint space of the 
interphalangeal joint of the left thumb, probably a sea 
urchin spine.  A surgical exploration of the joint space of 
the interphalangeal joint of the left thumb was scheduled.  

The service medical records include a narrative summary 
showing that the veteran was admitted to Malcolm Grow Air 
Force Medical Center, Andrews Air Force Base, on July 27, 
1988, with a history of left thumb interphalangeal joint 
swelling following a sea urchin injury, with subsequent 
intermittent swelling, and he was able to pull a sea urchin 
spine from his left thumb.  On admission, examination 
revealed positive tenderness in the ulnar aspect of the left 
thumb interphalangeal joint, without erythema, discharge or 
instability, and the veteran was shown to be right-handed.  
X-rays showed evidence of two small radiodense particles 
present in the soft tissues adjacent to the interphalangeal 
joint along its medial and volar surfaces, which were thought 
possibly to represent small foreign bodies.  On August 1, 
1988, the veteran underwent a surgical exploration and 
debridement of the interphalangeal joint of the left thumb, 
which revealed no evidence of a retained foreign body, of 
reactive synovitis, or arthritis.  Postoperatively, the 
veteran was seen and the wound was shown to be stable with no 
discharge, the sutures were removed, and it was planned to 
improve range of motion.  One week later, no problems were 
noted with regard to that procedure, and a full range of 
motion is the left thumb interphalangeal joint was noted.  No 
further complaint, treatment, findings or diagnosis of left 
thumb impairment was noted during the veteran's remaining 
period of active duty.  At the time of his service retirement 
examination in June 1993, the veteran stated that his left 
thumb would not function properly.  He reported a history of 
surgery to remove objects from his left thumb at Andrews Air 
Force Base in 1988.  His service separation examination 
disclosed no abnormalities of the upper extremities or hands.  

In September 1993, the veteran filed his original application 
for VA disability compensation benefits (VA Form 21-526), 
seeking service connection for conditions which included 
limited left thumb joint mobility, and citing inservice 
treatment for that condition between January and August 1988.  

A report of VA general medical examination in November 1993 
shows that the veteran reported that he was employed as a 
high school teacher, and reported no time lost in the past 12 
months.  

A report of VA musculoskeletal examination, conducted in 
November 1993, cited the veteran's history of injuring his 
left thumb while SCUBA diving when a sea urchin spine 
penetrated the joint of his left thumb; that he pulled the 
sea urchin spine out, but his thumb swelled and became 
painful; and that he underwent surgery at Andrews Air Force 
Base, where they cleaned out the joint; that the incision 
healed well and he had no residual effect except for a slight 
loss of mobility in the left thumb.  Examination of the hands 
was not reported, and the cited slight limitation of mobility 
in the left thumb joint was not quantified.  The examination 
report indicated that there was no swelling, deformity, 
angulation, false motion, or intraarticular motion at any 
joint.  No diagnosis was reported with respect to the 
veteran's left thumb.

In April 2001, the veteran submitted a request to re-open his 
claim, and he submitted duplicate copies of service medical 
records previously reviewed and considered, as well as 
postservice private medical records showing that he was seen 
in January and February 2001 for complaints of increasing 
pain in his left thumb for the past six months, and that X-
rays of the left thumb revealed no evidence of fracture, 
dislocation, but disclosed relative narrowing that the 
articulation at the base of the 1st metacarpal consistent 
with relatively mild arthritis.  The veteran was prescribed 
pain medication.  

A report of VA hands, thumb, and fingers examination, 
conducted in June 2001, cited the examiner's review of the 
claims file, and noted that the veteran sustained an injury 
from a sea urchin while SCUBA diving during service; that he 
was seen in July 1988; that X-rays showed two foreign bodies 
in the left thumb; and that an exploration of the left thumb 
in August 1988 disclosed no foreign bodies.  The veteran 
further related that he has experienced increasing symptoms 
in his left thumb, including decreased mobility and 
increasing pain ranging between 2 and 4 on a scale of 10, 
with flare-ups when he tries to use his thumb, and difficulty 
with things like holding a glass, shuffle cards, use his left 
hand to hold keys to open a door, use his left hand to hold 
up his underwear while toileting, and inability to scratch 
his back, use a nail file, or tie his shoes with his left 
hand.  The examiner noted that the veteran had been seen in 
the Bayfront Hospital in January 2001 because of increasing 
problems with his left thumb, and in February 2001 with 
complaints of increasing pain in his left thumb, while X-rays 
showed a possibility of mild arthritis.  

Examination revealed that the veteran was able to touch his 
thumb to each finger on the right hand, but could accomplish 
that with the left hand by touching very carefully and by 
taking a great deal of time, while there was slight pain 
while doing that action; that he could flex both hands to the 
digital crease; that hand grip strength was 4 of 4 on the 
right and 3 of 4 on the left; that on touching his index 
finger to his thumb, the right hand is good, while the left 
hand is painful, but both hands were 4/4.  The veteran was 
noted to have a 1 cm. scar in the distal phalangeal area of 
his thumb, while wrist ulnar deviation was excellent at 55 
degrees on the right, and 35 degrees on the left, versus 
normal of 30 degrees, and radial deviation of the wrist was 
30 on the right and 22 on the left, with normal of 20 degrees 

With his Notice of Disagreement dated in February 2002, the 
veteran submitted a progress note from St. Petersburg-
Suncoast Medical Center (Dr. G.L.O.), dated in December 2001, 
stating that the veteran was seen for complaints of left 
thumb pain; that his left thumb is getting harder and harder 
to do things with; that he is more of an administrator; that 
he is bothered by inability to do activities of daily living 
such as pulling up his socks or turning a car key to open the 
door; that there is crepitus at the carpophalangeal joint, 
without neurovascular dysfunction, although the 
metacarpophalangeal joint appears clear and has good motion.  
The reporting private physician stated that X-rays of the 
veteran's left thumb taken one year ago and current X-rays 
revealed similar arthritic changes with perhaps more 
extrusion of the first metacarpal from the carpometacarpal 
joint than was present one year ago.  It was noted that the 
veteran was considering a left thumb arthroplasty.  In his 
Notice of Disagreement, the veteran argued that arthritis was 
present in more than one joint based upon his review of the 
X-rays; that he has a problem using a computer on the job 
because of having to adjust to using his right thumb; that 
his rating of his pain as 2 to 4 on a scale of 10 refers to 
his constant level of pain; and that during flare-ups his 
pain is more nearly a 10.  

In his Substantive Appeal (VA Form 9), received in August 
2002, the veteran directed his arguments for a rating in 
excess of 10 percent for service-connected residuals of a 
left thumb injury with traumatic arthritis to the Board, with 
specific citation of the evidence which he believes supports 
his appeal, and with citation of law and regulations upon 
which he relies, including 38 C.F.R. §§ 4.40, 4.59 (2003).  


II.  The Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2000);  38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2003).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2003).  

This case addresses the assignment of an initial rating 
following an initial award of service connection for the 
disability at issue.  In such cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (2000).

In  Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was 
held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  However, the evaluation of the same disability 
under various diagnoses is to be avoided. See 38 C.F.R. § 
4.14;  Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (2003).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45 (2003).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2003).

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).

Arthritis, due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code (DC) 5010 (2003).  Degenerative 
arthritis established by X-ray findings will be  rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
warranted; with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, a 10 percent 
evaluation is warranted.

    Note (1): The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.
    Note (2): The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  

Prior to August 25, 2002, the criteria for evaluation of 
limitation of motion or ankylosis of single digits or 
combinations of the hands of the hand was set forth under 
38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5224-5227 (2001).  
Prior to that date, ankylosis or limitation of motion of 
single digits and combinations of digits  the thumbof the 
thumb was evaluated August 25, 2002, explanatory notes 
preceding DC 5216 and following DC 5227 provided specific 
directions on evaluating limitation of motion or ankylosis of 
single and multiple digits, determining whether ankylosis is 
favorable or unfavorable, and evaluating combinations of 
digit amputations at various levels or any combination of 
digit amputation, ankylosis, or limitation of motion of the 
digits.  Those notes provided that: (3) With only one joint 
of a digit ankylosed or limited in its motion, the 
determination will be made on the basis of whether motion is 
possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  (4) 
With the thumb, the carpometacarpal joint is to be regarded 
as comparable to the metacarpophalangeal joint of other 
digits.  38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5224-
5227 (2001).  In the instant appeal, only one joint of the 
veteran's left thumb is limited in its motion, and that 
motion is not shown to be limited to less than 2 inches of 
the median transverse fold of the palm.  Thus,  the 
evaluation would be necessarily be for favorable ankylosis.

Also prior to August 25, 2002, ankylosis of the thumb of the 
major or minor hand was rated as 20 percent disabling when 
ankylosis was unfavorable, and as 10 percent when ankylosis 
was favorable.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5224 (2002).  The record in this case fails to demonstrate 
limitation of motion to less than 2 inches of the median 
transverse fold of the palm, and the 20 percent evaluation 
for unfavorable ankylosis under DC 5224 is not for 
application.  As the evaluation of the veteran's service-
connected residuals of injury to the left (minor) thumb would 
not warrant a rating in excess of 10 percent under the 
criteria set forth above, evaluation under the cited criteria 
would not yield an evaluation in excess of the currently 
assigned 10 percent evaluation.  

On and after August 25, 2002, the evaluation of ankylosis or 
limitation of motion of single and multiple digits of the 
hand as set forth under 38 C.F.R. Part 4, § 4.71a, Diagnostic 
Codes 5216-5230 (2003) were amended as part of VA's ongoing 
revision of the Schedule for Rating Disabilities by revising 
and reorganizing the diagnostic codes and explanatory notes 
that address the evaluation of these conditions in order to 
assure fair and consistent evaluations of these disabilities 
by clarifying existing evaluation criteria.  As previously 
noted, the Court has held that where a statute or regulation 
changes during the appellate process, the version more 
favorable to the claimant shall apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  In the Board's judgment, the 
revised criteria are more favorable to the veteran.  The 
record shows that the RO applied the revised criteria in 
evaluating the veteran's service-connected residuals of 
injury of the left thumb with traumatic arthritis.

Explanatory notes included in those revised criteria under 
Item (4) provides that evaluation of ankylosis of the thumb 
will be as follows: 
    (i) If both the carpometacarpal and interphalangeal 
joints are ankylosed, and either is in extension or full 
flexion, or there is rotation or angulation of a bone, 
evaluate as amputation at metacarpophalangeal joint or 
through the proximal phalanx.
    (ii)  If both the carpometacarpal and interphalangeal 
joints are ankylosed, evaluate as unfavorable ankylosis, even 
if each joint is individually fixed in a favorable position.  
    (iii)  If only the carpometacarpal or interphalangeal 
joint is ankylosed, and there is a gap of more than two 
inches (5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers, evaluate as 
unfavorable ankylosis.
    (iv)  If only the carpometacarpal or interphalangeal 
joint is ankylosed, and there is a gap of two inches (5.1 
cm.) or less between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, evaluate as favorable 
ankylosis. 

III.  Analysis

The medical and other evidence in this case fails to 
establish the clinical presence of ankylosis (i.e., fixation 
or immobility) of any joint in the veteran's service-
connected left thumb.  Rather, the evidence shows that that 
the veteran was able to touch his thumb to each finger on the 
left hand; that he could flex both hands to the digital 
crease; that he could touch both index fingers to their 
respective thumbs; and that abduction of the left thumb was 
to 40 degrees, while extension was to 70 degrees.  

Effective September 25, 2002, limitation of motion of the 
major or minor thumb is evaluated as 20 percent disabling 
with a gap between the thumb pad and fingers, with the thumb 
attempting to oppose the fingers; as 10 percent disabling 
with a gap to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers; and as noncompensably disabling with a gap of less 
than one inch (2.5 cms.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5228 (2003).

The current medical record demonstrates that the veteran can 
touch each finger of his left hand with his left thumb, and a 
compensable limitation of thumb motion is not demonstrated 
under the cited provisions of 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5228 (2003).

The claimant's service-connected residuals of injury to the 
left (minor) thumb with traumatic arthritis are evaluated 
under the provisions of 38 C.F.R. Part 4, § 4.71a, Diagnostic 
Codes 5010-5224 (2003), which reflect the findings of 
traumatic arthritis and limitation of motion of a single 
digit, his left (minor) thumb.  As the record demonstrates 
that traumatic arthritis is identified in only a single joint 
of the left thumb rather than a major joint or group of minor 
joints, a 10 percent evaluation for traumatic arthritis is 
not warranted.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic 
Codes 5010-5003 (2003).

The record demonstrates that traumatic arthritis established 
by X-ray evidence is shown in only a single joint of the left 
thumb, without a compensable limitation of motion.  The 
medical evidence of record does not demonstrate evidence of 
traumatic arthritis in any joint other than the first 
trapezio-metacarpal joint of the left thumb.  In particular, 
there is no evidence of multiple involvement of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities, and a compensable rating based upon traumatic 
arthritis in a major joint or group of minor joints is not 
warranted under Diagnostic Codes 5010-5003.  The record does 
demonstrate objective clinical findings of pain on use and of 
weakness, fatigue and pain on repetitive use of the left 
thumb, indicative of loss of function in the left thumb due 
to pain on use.  See 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 
and DeLuca, id., 8 Vet. App. at 206-07.  

Upon consideration of the medical evidence of record, the 
Board finds that the veteran's service-connected residuals of 
injury to the left (minor) thumb are currently manifested by 
a healed, nonsymptomatic, 1 cm. scar, defects in grasping or 
twisting, a weakened hand grip, muscle atrophy of the thenar 
eminence, limitation of abduction to 40 degrees (versus 
normal of 70 degrees), pain on abducting or extending that 
thumb, X-ray evidence of mild traumatic arthritis of the 
first trapezio-metacarpal joint of that thumb, and weakness, 
fatigue and pain on repetitive use of the left thumb, 
indicative of loss of function in the left thumb due to pain 
on use.  See DeLuca, id., 8 Vet. App. at 206-07.  There is no 
competent medical evidence which links or relates any current 
symptoms of the left wrist to the veteran's inservice sea 
urchin spine or to his service-connected residuals of injury 
to the left thumb with traumatic arthritis.  Based upon the 
foregoing, the Board concludes that a rating in excess of 10 
percent for service-connected residuals of a left thumb 
injury with traumatic arthritis is not warranted.  

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. 3.321 (2003).

In the July 2002 Statement of the Case, the RO concluded that 
an extraschedular evaluation was not warranted for the 
veteran's service-connected left thumb disability.  Since 
this matter has been adjudicated by the RO, the Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2003).  

Ordinarily, the VA's Schedule for rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards. 38 C.F.R. 
3.321(b)(1) (2003).  

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, other than his 
assertion that he has to use his right thumb, and the Board 
has been similarly unsuccessful.  As noted immediately above, 
an exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  With respect to employment, the 
November 1993 report of VA examination showed that the 
veteran was employed teaching at a high school, while the 
December 2001progress note from St. Petersburg-Suncoast 
Medical Group states that he is more of an administrator, and 
the veteran's Notice of Disagreement includes his statement 
that he is using a computer on the job, and further states 
that he is having to adjust to using his computer with his 
right thumb.  This evidence is not consistent with marked 
interference with employment, and there is no evidence which 
suggests other wise.  As for hospitalization, it does not 
appear that the veteran has been hospitalized as an inpatient 
for treatment of his left thumb disability since he left the 
service.  In addition, there is no evidence of an exceptional 
or unusual clinical picture.

The Board concludes that the evidence of record does not 
reflect any factor which takes the veteran outside of the 
norm, or which presents an exceptional or unusual disability 
picture.  See Moyer v. Derwinski, 2 Vet,. App. 289, 293 
(1992);  see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board finds that the evidence does not show that the 
veteran's service-connected disability causes marked 
interference with employment or results in frequent periods 
of hospitalization so as to render impractical the 
application of the regular schedular standards.  There is no 
other evidence, clinically or otherwise, which demonstrates 
or even suggests anything exceptional or unusual about the 
veteran's service-connected left thumb disability which is 
not contemplated in the criteria in the VA Schedule for 
Rating Disabilities.  Accordingly, the Board finds that 
referral of the case to the individuals authorized to make 
decisions regarding extraschedular ratings pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.   

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for service-connected 
residuals of injury to the left thumb with traumatic 
arthritis is denied.  




______________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



